Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to application filed on 04/01/2019 and Response to Restriction filed on 04/07/2021.  
Claims 1-15 are allowable. The restriction requirement as set forth in the Office action mailed on 03/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 16-18 and 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of the allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for an engine system as defined by the limitations of claims 1 and 9, including a gearbox having a housing, a rotatable engine coupler, and a rotatable alternator coupler.  Claim 1 further requires the engine coupler is resiliently mounted in the powered system and the alternator coupler is rigidly mounted in the powered system. Claim 9 further requires an auxiliary rotatable shaft interconnecting with a rotor and coupled with the engine coupler by interconnected gears in the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/HA DINH HO/Primary Examiner, Art Unit 3658